                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              April 03, 2020
                    IN THE UNITED STATES DISTRICT COURT                    David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

PABLO HERNANDEZ,                      §
                                      §
             Plaintiff,               §
                                      §             Civil Action No. H-19-4528
v.                                    §
                                      §
SHERIFF ED GONZALEZ,                  §
                                      §
             Defendant.               §


                            FINAL JUDGMENT

     For the reasons stated in this Court’s Memorandum Opinion and Order of even date,

this civil action is DISMISSED WITHOUT PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas on the _3rd day of April,

     2020.


                                      ________________________________________
                                      KEITH P. ELLISON
                                      UNITED STATES DISTRICT JUDGE
